50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert Clyde LYNCH, Sr., Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS;  Richard A. Lanham, Commissioner;Ronald F. Moats, Warden (RCI);  Shirley Smith, Librarian(RCI);  Andrew Cresshaw, Chairman (IAC), individually,severally and in official capacity, Defendants-Appellees.
No. 94-7446.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 23, 1995.

Herbert Clyde Lynch, Sr., appellant pro se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order dismissing with prejudice his 42 U.S.C. Sec. 1983 (1988) complaint under 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lynch v. Department of Corrections, No. CA-94-3022-AW (D.Md. Nov. 8, 1994).  However, because Appellant may be able to particularize his complaint to allege actual injury or specific harm, we modify the dismissal to be without prejudice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED